Exhibit 10.63
EXECUTION COPY
SETTLEMENT AGREEMENT
THIS SETTLEMENT AGREEMENT (this “Settlement Agreement”), is dated as of June 24,
2011, by and among VENETIAN CASINO RESORT, LLC, a Nevada limited liability
company, having an address at 3355 Las Vegas Boulevard South, Las Vegas, NV
89109, as successor-by-merger to Lido Casino Resort, LLC (“Developer”), PHASE II
MALL HOLDING, LLC, a Nevada limited liability company, having an address at 3355
Las Vegas Boulevard South, Room 1C, Las Vegas, NV 89109, as
successor-in-interest to Developer (“New Developer”), GGP LIMITED PARTNERSHIP, a
Delaware limited partnership, with an address at 110 North Wacker Drive,
Chicago, Illinois 60606 (“Mall II Buyer”), THE SHOPPES AT THE PALAZZO, LLC f/k/a
PHASE II MALL SUBSIDIARY, LLC, a Delaware limited liability company, with an
address at c/o GGP Limited Partnership, 110 North Wacker Drive, Chicago,
Illinois 60606 (“Mall II LLC”), and GRAND CANAL SHOPS II, LLC, a Delaware
limited liability company, with an address at c/o GGP Limited Partnership, 110
North Wacker Drive, Chicago, Illinois 60606 (“Mall I LLC”). Developer, New
Developer, Mall II Buyer, Mall II LLC and Mall I LLC are sometimes individually
referred to in this Settlement Agreement as a “Party” and collectively as the
“Parties.”
W I T N E S S E T H:
WHEREAS, Developer’s predecessor-in-interest, Lido Casino Resort, LLC (“Original
Developer”), and Mall II Buyer entered into that certain Agreement dated as of
April 12, 2004 (the “Phase II Mall Sale Agreement”), whereby Original Developer
agreed to construct a mixed use development on certain land in Las Vegas, Nevada
and to convey a portion of such development consisting of a proposed mall with
retail shops and restaurants to Mall II Buyer (the “Phase II Mall”), all as more
particularly described in the Phase II Mall Sale Agreement;
WHEREAS, Original Developer and Mall II Buyer entered into that certain letter
agreement (the “Letter Agreement”) dated April 12, 2004, whereby the parties set
forth their agreement as to the method by which net operating income for the
Phase II Mall would be calculated;
WHEREAS, Original Developer, New Developer and Mall II Buyer entered into that
certain Assignment and Assumption of Agreement and First Amendment to Agreement
dated as of September 30, 2004 (the “First Amendment”), whereby Original
Developer assigned its rights and interests under the Phase II Mall Sale
Agreement to New Developer, New Developer assumed Developer’s rights and
interests under the Phase II Mall Sale Agreement (but Original Developer was not
released thereunder), and the parties amended the Phase II Mall Sale Agreement;
WHEREAS, Developer, New Developer and Mall II Buyer entered into that certain
Second Amendment to Agreement (the “Second Amendment”) dated as of January 31,
2008, whereby the parties, inter alia, agreed to certain terms and conditions
related to (i) the Excluded Space (as defined in the Amended Agreement (as
defined below)) and (ii) charges on account of Stewarding and Off-Site Employee
Parking (as such terms are defined in the REA (as defined below));
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, Developer, New Developer and Mall II Buyer entered into that certain
Third Amendment to Agreement (the “Third Amendment”) dated as of March 1, 2009,
whereby the parties, inter alia, agreed to waive certain Adjustment Payments (as
defined in the Amended Agreement) due under the Amended Agreement;
WHEREAS, the Parties entered into that certain Fourth Amendment to Agreement
(the “Fourth Amendment”) dated as of August 30, 2010, whereby, inter alia,
Developer, New Developer and Mall II Buyer agreed to modify the date on which
the Earn-Out Payment (as defined in the Amended Agreement) was due and the
Parties agreed to forbear from taking certain actions prior to the Earn-Out
Extension Date (as defined in the Amended Agreement);
WHEREAS, the Parties entered into that certain Fifth Amendment to Agreement (the
“Fifth Amendment”) dated as of September 30, 2010, whereby the Parties agreed to
amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Sixth Amendment to Agreement (the
“Sixth Amendment”) dated as of October 7, 2010, whereby the Parties agreed to
amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Seventh Amendment to Agreement
(the “Seventh Amendment”) dated as of October 13, 2010, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Eighth Amendment to Agreement
(the “Eighth Amendment”) dated as of October 28, 2010, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Ninth Amendment to Agreement (the
“Ninth Amendment”) dated as of November 11, 2010, whereby the Parties agreed to
amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Tenth Amendment to Agreement (the
“Tenth Amendment”) dated as of December 2, 2010, whereby the Parties agreed to
amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Eleventh Amendment to Agreement
(the “Eleventh Amendment”) dated as of December 10, 2010, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Twelfth Amendment to Agreement
(the “Twelfth Amendment”) dated as of January 10, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Parties entered into that certain Thirteenth Amendment to Agreement
(the “Thirteenth Amendment”) dated as of January 24, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Fourteenth Amendment to Agreement
(the “Fourteenth Amendment”) dated as of February 7, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Fifteenth Amendment to Agreement
(the “Fifteenth Amendment”) dated as of March 2, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Sixteenth Amendment to Agreement
(the “Sixteenth Amendment”) dated as of March 11, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Seventeenth Amendment to
Agreement (the “Seventeenth Amendment”) dated as of March 28, 2011, whereby the
Parties agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Eighteenth Amendment to Agreement
(the “Eighteenth Amendment”) dated as of April 11, 2011, whereby the Parties
agreed to amend the Earn-Out Extension Date;
WHEREAS, the Parties entered into that certain Nineteenth Amendment to Agreement
(the “Nineteenth Amendment”; the Phase II Mall Sale Agreement, as amended by the
Letter Agreement, First Amendment, Second Amendment, Third Amendment, Fourth
Amendment, Fifth Amendment, Sixth Amendment , Seventh Amendment, Eighth
Amendment, Ninth Amendment, Tenth Amendment, Eleventh Amendment, Twelfth
Amendment, Thirteenth Amendment, Fourteenth Amendment, Fifteenth Amendment,
Sixteenth Amendment, Seventeenth Amendment, Eighteenth Amendment and Nineteenth
Amendment, the “Amended Agreement”) dated as of April 25, 2011, whereby the
Parties agreed to amend the Earn-Out Extension Date;
WHEREAS, Developer, Mall I LLC, Mall II LLC, Sands Expo & Convention Center,
Inc. f/k/a Interface Group-Nevada, Inc. (“Interface”) and Palazzo Condo Tower,
LLC (“Palazzo Condo”) are parties to that certain Fourth Amended and Restated
Reciprocal Easement, Use and Operating Agreement dated as of February 29, 2008,
as the same has heretofore been amended by that certain First Amendment to
Fourth Amended and Restated Reciprocal Easement, Use and Operating Agreement
dated as of October 7, 2008 (as so amended, and as the same may hereafter be
amended from time to time, the “REA”); and
WHEREAS, the Parties desire to enter into this Settlement Agreement to resolve
certain issues that have arise between them with respect to the Amended
Agreement and the REA, on the terms and conditions hereinafter set forth.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
1.1 Definitions. Capitalized terms used but not otherwise defined herein shall
have the respective meanings given to such terms in the Amended Agreement.
ARTICLE II
AMENDMENTS TO AMENDED AGREEMENT
2.1 Amendment to Amended Agreement. The provisions of this Article II and of
Section 3.2 hereof shall be deemed to amend the Amended Agreement, and in the
event of any conflict between the terms and provisions of the Amended Agreement
and the terms and provisions of this Article II or the terms and provisions of
Section 3.2 hereof, as applicable, the terms and provisions of this Article II
or of Section 3.2 hereof, as applicable, shall control.
2.2 Final Settlement of Purchase Price. Developer, New Developer and Mall II
Buyer hereby acknowledge and confirm that (a) Mall II Buyer made a Closing
Payment and subsequent Adjustment Payments under Article 20.2 of the Amended
Agreement, and (b) the final Adjustment Payment due on the twenty-four
(24) month anniversary of the Closing Date (March 1, 2010) was previously waived
by the parties. Developer, New Developer, and Mall II Buyer now agree to waive
any and all other payments for the purchase price of the Phase II Mall,
including all such payments called for by Article 20 of the Amended Agreement:
Adjustment Payments, Earn-Out Payment, Re-Calculated Earn-Out Payment, or any
adjustment incident to a subsequent audit. Accordingly, the final purchase price
for Phase II Mall has been previously determined and paid in full. The Closing
Payment and Adjustment Payments previously made shall constitute the only
payments (whether by Mall II Buyer or Developer and New Developer) to be made
pursuant to Article 20 of the Amended Agreement. Notwithstanding anything set
forth in the Amended Agreement to the contrary, there shall be no further
adjustments or Apportionments (as defined in Section 2.20 of the Second
Amendment) to the final purchase price for the Phase II Mall for any reason.
Without limiting the foregoing, Section 20.5 of the Phase II Mall Sale Agreement
is hereby deleted in its entirety.
2.3 Bathhouse Lease.
(a) Developer, New Developer and Mall II LLC hereby acknowledge and confirm that
the Bathhouse Resolution has been achieved. However, notwithstanding anything
set forth in the Amended Agreement to the contrary, the Temporary Lease (i.e.,
that certain Lease by and between Mall II LLC, as landlord, and Developer, as
tenant, dated as of September 2, 2008) shall not be terminated as of the date of
the Bathhouse Resolution (as described in Section 30.2 of the Temporary Lease)
and clauses (A) and (B) of Section 2.23(b) of the Second Amendment shall not
apply.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



(b) The Temporary Lease is amended as of the date hereof to reflect the
following (and Developer and Mall II LLC shall, within thirty (30) days
following the date hereof, enter into a formal lease amendment to reflect these
items and make such other changes to the Temporary Lease as are reasonably
necessary to reflect the intent of this Settlement Agreement (such amendment,
the “Temporary Lease Amendment”)):
(i) the term of the Temporary Lease is extended to expire on the date that is
ninety-nine (99) years after the date hereof;
(ii) the following sections of the Temporary Lease are deleted: 12.2, 13.1,
30.2, 30.3, the introductory clause in Section 30.4, 30.4(b), 30.4(e), 30.4(f),
30.5(b) and 30.6;
(iii) the permitted use is amended to include any use not prohibited to Mall II
LLC under the REA;
(iv) the defined term “Tenant’s Proportionate Share” is revised to (x) exclude
patio and mezzanine space, but include Anchor space, and (y) increase the
minimum threshold of Occupied Center GLA from eighty percent (80%) to ninety
percent (90%);
(v) the square footage of the Premises is not to be included in the numerator in
the calculation of the Mall II share for purposes of Schedule II to the REA;
(vi) Tenant’s share of the real estate taxes equals Tenant’s Proportionate
Share; and
(vii) Tenant has the right to mortgage, pledge, encumber, franchise, assign and
in any manner transfer the Temporary Lease, sublet all or any part of the
Premises or effect a change of control, in each case, without restriction.
(c) Upon the termination of the Temporary Lease, (i) clauses (A)(1)-(3) of
Section 2.23(b) of the Second Amendment shall apply, except that the references
to “Excluded Lease” in clause (A)(1) shall mean any lease in effect as of the
date of such termination pursuant to which Developer leases any portion of the
Excluded Space to any Person, and (ii) no payment shall be due by any of Mall II
Buyer, Developer or New Developer pursuant to Section 2.23(c)(i),
Section 2.23(c)(ii) or Section 2.23(d) of the Second Amendment.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



2.4 Walgreen’s Portion. Developer, New Developer, Mall II Buyer and Mall II LLC
acknowledge that, notwithstanding the provisions of Section 2.7 of the Second
Amendment or any other provision of the Amended Agreement, Substantial
Completion of the Walgreen’s Portion has not yet been achieved. Developer shall
continue to pay (in a timely fashion) all rent and other amounts due by the
lessee under the Walgreen’s Lease until the Remaining Work (as hereinafter
defined) is Substantially Completed and either (a) construction of the tower in
which the Walgreen’s Portion is located (the “Tower”) is substantially
completed, (b) the Tower is closed off or wrapped, or (c) Mall II LLC (as
sublessor) leases to a third-party tenant any part of the Walgreen’s Portion
other than that portion thereof currently leased to First Food. Upon being
notified by Mall II LLC that Mall II LLC (as sublessor) has leased any part of
the Walgreens Portion (other than such First Food space) to a third-party tenant
and that Mall II LLC desires that the Remaining Work be completed, Developer
shall Substantially Complete the Remaining Work within six (6) months of such
notification, subject to the seasonable issuance of any required permits and
other governmental approvals and any delay resulting from Force Majeure. As used
in this Section 2.4, the “Remaining Work” shall mean (i) completion of the east
façade of the Tower, and (ii) completion of the interior/exterior wall of the
Tower adjacent to the balcony/pool exterior area on the west side of the
building. Developer’s only remaining construction obligation with respect to the
Walgreen’s Portion shall be the completion of the Remaining Work or warranty
obligations with respect to the Walgreen’s Portion.
2.5 Kiosk Revenues. Mall II LLC shall be entitled to (a) 50% of all revenue
derived from retail carts and kiosks (with Developer receiving the other 50%),
and (b) 100% of all other revenue, in each case, generated from the common area
in front of what is currently the Table 10 restaurant, as the same may be
reconfigured from time to time. Kiosk and retail cart revenue from other
existing corridors or common area of the Phase II Mall shall continue to be
shared in accordance with Section 2.19 of the Second Amendment.
2.6 Terrace Area Table 10 and Other Design Issues. Developer shall provide Mall
II LLC with a $400,000 allowance to address certain design issues in the Phase
II Mall, including the purchase and installation of light fixtures in the area
of the Phase II Mall in front of the current Table 10 restaurant (the “Table 10
Area”). Such allowance shall be paid to Mall II LLC concurrently with the
execution hereof. If hereafter requested by Mall II LLC, Developer shall
provide, at its sole cost and expense, agreed-upon development, design and
support services with respect to the installation of such fixtures in the Table
10 Area. All decisions with respect to the design, purchase and installation of
such light fixtures shall be made by Mall II LLC (subject to the terms of the
REA). Developer shall have no remaining construction or payment obligations with
respect to the Table 10 Area other than as described in this Section 2.6 or as
set forth in any warranty by Developer with respect to the Phase II Mall.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



2.7 Punch List Items. The remaining Punch List Items shall be addressed as
follows:
(a) The Punch List Items with respect to the marble floor in the Phase II Mall
shall be promptly completed by Developer. In addition, Developer shall provide
the warranty for such marble floor described in the next sentence, which
warranty shall expire on March 1, 2014. During such warranty period, Developer
shall make all necessary repairs and replacements (other than repairs and
replacements due to ordinary wear and tear or unreasonable use) to keep such
marble floor at the appropriate aesthetic and operable standard, which standard
Mall II LLC acknowledges such marble floor is at today (excluding the Punch List
Items not yet completed). Developer shall have no responsibility for any alleged
defects in the construction or installation of such marble floor unless and
until such defects affect the appearance, use or safety of such marble floor.
(b) Developer shall promptly purchase and install the eight (8) missing light
fixtures on the 3rd floor, per the specifications attached hereto as Exhibit A.
(c) Developer and Mall II LLC acknowledge that other than as set forth in
clauses (a) and (b) of this Section 2.7, there are no outstanding Punch List
Items, and the completion by Developer of those Punch List Items described in
such clauses (a) and (b) shall constitute the complete and final items of Punch
List Work pursuant to the Amended Agreement (and shall be governed by the terms
described therein), other than those that may arise in connection with the
completion of the Walgreen’s Portion pursuant to Section 2.4 hereof.
2.8 Security Deposits. Developer has turned over all tenant security deposits
held by it with respect to leases at the Phase II Mall, in the aggregate amount
of $183,683. In the case of tenants of the Phase II Mall who were required to
post a security deposit but have not, Developer shall cooperate with Mall II LLC
to obtain the same, to the extent requested by Mall II LLC.
2.9 Drawings. To the extent not previously delivered to Mall II LLC, Developer
shall deliver to Mall II LLC a full set of base building drawings, tenant
drawings and all CAD drawings with respect to the Phase II Mall and the H/C II
Space, in each case to the extent that (a) Developer has such drawings in its
possession, or (b) such drawings are reasonably obtainable by Developer. For the
avoidance of doubt, in no event shall Developer have any obligation to create
any new base building drawings, tenant drawings or CAD drawings.
2.10 Palazzo Village. Section 2.24 of the Second Amendment is hereby deleted in
its entirety.
2.11 Joint Use Agreement. The parties shall work in good faith to negotiate and
enter into an amended and restated Joint Use and Operating Agreement (amending
and restating that certain Joint Use and Operating Agreement dated February 14,
2005, as amended by that certain Amendment to Joint Use and Operating Agreement
dated February 29, 2008) by no later than August 30, 2011.
ARTICLE III
AMENDMENTS TO REA
3.1 Amendment to REA. The provisions of this Article III shall be deemed to
amend the REA, and in the event of any conflict between the terms and provisions
of the REA and the terms and provisions of this Article III, the terms and
provisions of this Article III shall control. Upon the request of any of
Developer, Mall I LLC or Mall II LLC, the parties to the REA shall prepare and
enter into an amendment to the REA in recordable form setting forth the
agreements set forth in this Article III, which amendment may be recorded in the
Clark County Recorder’s Office. Developer shall cause Interface and Palazzo
Condo to execute the amendment to the REA described in the immediately preceding
sentence.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



3.2 Stewarding, Parking, HVAC and Other Charges.
(a) Developer, Mall I LLC and Mall II LLC shall use good faith efforts to agree
upon the appointment of the initial Independent Expert (the “Initial Independent
Expert”) for the purpose of determining the “Future Stewarding and Parking
Payment Amounts” (as defined in Section 3.2(b) below) in accordance with the
provisions of Section 14.16 of the REA not later than sixty (60) days following
the date hereof. In the event Developer, Mall I LLC and Mall II LLC are unable
to agree on the appointment of the Initial Independent Expert within such 60-day
period, the Initial Independent Expert shall be appointed in accordance with the
following procedures:
(i) Within thirty (30) days following the expiration of the 60-day period set
forth in Section 3.2(a) above, each of Developer and Mall II Buyer shall appoint
a Person satisfying the criteria set forth in clause (b) and the second-to-last
sentence of Section 14.16 of the REA to serve as its representative for the
appointment of the Initial Independent Expert (each such Person, an “Independent
Expert Designator”). In the event either Developer or Mall II Buyer fails to
appoint an Independent Expert Designator in accordance with the immediately
preceding sentence, the sole Independent Expert Designator appointed in
accordance with the immediately preceding sentence shall be appointed as the
Initial Independent Expert and the provisions of Section 3.2(a)(ii) below shall
not apply.
(ii) Each of Developer and Mall II Buyer will use diligent efforts to cause the
Independent Expert Designators to agree in good faith and on the appointment of
the Initial Independent Expert within thirty (30) days following the expiration
of the 30-day period set forth in Section 3.2(a)(i) above, which Initial
Independent Expert shall be a Person satisfying the criteria set forth in clause
(b) and the second-to-last sentence of Section 14.16 of the REA.
(iii) In the event Developer and Mall II Buyer are unable to cause the
Independent Expert Designators to agree on the appointment of the Initial
Independent Expert within the 30-day period set forth in Section 3.2(a)(ii)
above, each of Developer and Mall II Buyer shall have the right to request that
the American Arbitration Association appoint an Independent Expert satisfying
the criteria set forth in clause (b) and the second-to-last sentence of
Section 14.16 of the REA.
(b) As used herein, the “Future Stewarding and Parking Payment Amounts” shall
mean the aggregate of the amounts to be paid (or the method or formula used to
determine such amounts) with respect to all periods from, after and including
January 1, 2011 by:
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



(i) Mall I LLC to Developer per Accounting Period (as such term is defined in
the REA) on account of (A) Stewarding (as such term is defined in the REA), as
described in the row labeled, “Stewarding” and column labeled, “Mall I Owner’s
Share” in Schedule II to the REA, and (B) Off-Site Employee Parking (as such
term is defined in the REA), as described in the row labeled, “Off-Site Employee
Parking” and column labeled, “Mall I Owner’s Share” in Schedule II to the REA,
and
(ii) Mall II LLC to Developer per Accounting Period on account of
(A) Stewarding, as described in the row labeled, “Stewarding” and column
labeled, “Mall II Owner’s Share” in Schedule II to the REA, and (B) Off-Site
Employee Parking, as described in the row labeled, “Off-Site Employee Parking”
and column labeled, “Mall II Owner’s Share” in Schedule II to the REA.
(c) Notwithstanding anything set forth in the Amended Agreement or the REA to
the contrary, the amounts previously paid by Mall I LLC or Mall II LLC, as
applicable, to Developer or New Developer on account of (i) Stewarding from
January 1, 2007 through December 31, 2010, (ii) Off-Site Employee Parking from
September 1, 2006 through December 31, 2010, (iii) the amounts payable on
Schedule II to the REA relating to HVAC charges, as described in the three
(3) rows beginning “HVAC Plant” on Schedule II to the REA (collectively, “HVAC
Charges”) through December 31, 2010, and (iv) real estate taxes through
December 31, 2010, are hereby deemed to be in full satisfaction of any and all
amounts now owed by Mall I LLC and Mall II LLC with respect to such items, and
no retroactive adjustments to such amounts (whether in favor of Mall I LLC, Mall
II LLC or Developer) shall be made. For the avoidance of doubt, nothing
contained in clauses (iii) or (iv) of the immediately preceding sentence shall
relieve Mall I LLC or Mall II LLC of the obligation to pay any amounts due with
respect to HVAC Charges and real estate taxes as identified on Exhibit C
attached hereto.
(d) Following the determination by the Independent Expert of the Future
Stewarding and Parking Payment Amounts, (i) any overpayment or underpayment by
Mall I LLC and Mall II LLC, as applicable, based on the amounts previously paid
with respect to such items from January 1, 2011 through the date of such
determination shall be paid within ten (10) business days after such
determination, and (ii) from and after the date of such determination, Mall I
LLC and Mall II LLC, as applicable, shall thereafter (subject to the next
sentence) pay Developer for Stewarding and Off-Site Employee Parking in
accordance with the determination of the Independent Expert. In addition, every
three (3) years an Independent Expert shall be appointed in accordance with the
procedures set forth in Section 3.2(a) above to (I) analyze and make any
appropriate adjustment to Off-Site Employee Parking charges to reflect the
then-current applicable market rents, and (II) analyze and make any appropriate
adjustment to Stewarding charges to reflect changes in the relevant costs (as
determined by the Independent Expert in its initial determination pursuant to
Section 3.2(b) above) of providing stewarding services. From and after any such
subsequent adjustment, Mall I LLC and Mall II LLC, as applicable, shall
thereafter pay Developer for Stewarding and Off-Site Employee Parking in such
revised amounts.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



(e) In no event shall the implementation of the preceding provisions of this
Section 3.2 or the acceptance by Developer of payments from Mall I LLC or Mall
II LLC pursuant to such preceding provisions in any way serve as evidence as to
the appropriate determination of the Future Stewarding and Parking Payment
Amounts before the Independent Expert. Notwithstanding anything to the contrary
contained in the foregoing sentence, any determination made by any Independent
Expert pursuant to this Section 3.2 shall be permitted to serve as evidence as
to the appropriate determination of the Future Stewarding and Parking Payment
Amounts before any succeeding Independent Expert.
(f) With respect to Phase II Mall HVAC Charges, water, sewer and CAM Electric
charges from and after January 1, 2011 (the “Applicable Charges”), Developer and
Mall II LLC shall attempt in good faith to agree on the total Phase I Mall gross
square footage and the total Phase II Mall gross square footage (which Phase II
Mall gross square footage shall be calculated in accordance with
Section 2.3(b)(v) of this Settlement Agreement) for purposes of determining the
“Mall II Owner’s Share” (as defined in the REA) of Applicable Charges. Developer
and Mall II LLC agree that the entire Walgreen’s Portion (other than that
portion thereof currently leased to First Food and the foyer space and hallway
that provide access to First Food’s leased space and Walgreen’s from the
non-Walgreen’s portion of the Phase II Mall (collectively, the “First Food
Space”)) shall not be included in the calculation of the Phase II Mall gross
square footage until such time as Mall II LLC, rather than Developer, is
obligated to pay rent under the Walgreen’s Lease (as described in Section 2.4
hereof). In the event that Developer and Mall II LLC cannot agree on any of the
foregoing gross square footage amounts (including the amount of the temporary
exclusion of the Walgreen’s Portion (other than the First Food Space)) within
thirty (30) days after the date hereof, Developer and Mall II LLC shall submit
such matter to the Initial Independent Expert for resolution pursuant to the
dispute resolution mechanism set forth in the REA.
3.3 Music. Developer shall promptly turn over control of the music in the Phase
II Mall to Mall II LLC, and shall take all steps necessary to do so. The music
played by Mall II LLC in the Phase II Mall shall be consistent with Mall II
LLC’s obligations under the REA to operate in accordance with First-class
standards. In the event that Mall II LLC loses control of such music through an
unforeseen event, Developer shall have the right to take immediate action with
respect thereto for the duration of such emergency. To the extent that there are
any technical issues to resolve in order to separate the music system in the
Phase II Mall from that of the H/C II Space (as defined in the REA), Developer
and Mall II LLC shall promptly resolve the same in good faith.
3.4 North Wall Signage. Mall II LLC shall have the right to have exterior
signage for tenants of the Phase II Mall placed on the north facing exterior
wall of the H/C II Space (facing Sands Avenue). The installation of such signage
(the “Required Signage”) shall be promptly performed by Developer at no cost to
Mall II LLC, provided that the cost of the lettering shall be paid by either
Mall II LLC or the applicable tenant. The precise locations of such signage
shall be determined by Developer in its sole discretion, taking into account
field conditions, provided that such precise locations must be consistent with
the general locations for such signage
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



as shown on Exhibit B attached hereto. The size and type of lettering, and
identity of each tenant listed, shall be as set forth on Exhibit B, provided
that at any time prior to the installation of such signage Mall II LLC shall
have the right, subject to Developer’s reasonable approval, to replace one or
more of the tenants shown on Exhibit B with the same number of other tenants
(but not to increase the number of tenants). Developer shall have no obligation
whatsoever to modify any Required Signage after its installation or to install
any additional signage, provided that (a) Developer shall be obligated to
perform, at Mall II LLC’s sole cost and expense, all appropriate maintenance
work in connection with the Required Signage, and (b) Mall II LLC shall have the
right (subject to Developer’s reasonable approval) to require Developer to
replace one or more of the tenants on the Required Signage from time to time
(but not to increase the number of tenants), in which case Mall II LLC shall pay
all costs and expenses actually incurred by Developer (without mark-up and
consistent with prevailing market rates) in connection therewith. Mall II LLC
shall pay all electric charges incurred in connection with the illumination of
the Required Signage.
3.5 Special Maintenance Access. Developer shall have an access right through
that portion of the Phase II Mall commonly known as Space 3200 (“Space 3200”)
solely for the purpose of using the ladder located therein and obtaining access
to an adjacent maintenance area. At such time as Space 3200 is initially built
out for a tenant, Developer shall have the right, at its sole cost and expense,
to install a permanent ladder and/or create a small entrance to the maintenance
area, in a manner reasonably acceptable to Mall II LLC. Any lease of Space 3200
shall be subject to Developer’s right to continue to use such ladder and/or
entrance upon reasonable advance notice. At such time as Developer and Mall II
LLC agree (in the sole discretion of each) on an alternate means of access to
such maintenance area, Developer’s access right set forth in this Section 3.5
shall cease and Developer shall discontinue the use of such ladder and/or
entrance.
ARTICLE IV
MISCELLANEOUS
4.1 Mall II Buyer Bankruptcy. Mall II Buyer, Mall I LLC, Mall II LLC and certain
of their respective affiliates have heretofore filed for bankruptcy protection
with the United States Bankruptcy Court for the Southern District of New York
(the “Bankruptcy Court”), and in connection therewith, Developer, New Developer
or their respective affiliates have heretofore made certain prepetition claims.
Although Mall II Buyer, Mall I LLC, Mall II LLC and their respective affiliates
have since emerged from bankruptcy, such prepetition claims remain outstanding.
All such prepetition claims of Developer, New Developer and their respective
affiliates not addressed above in this Settlement Agreement shall be resolved by
the Parties upon the payment of the amounts reflected on Exhibit C attached
hereto (which payment shall be paid to Developer concurrently with the execution
hereof). Within five (5) days after the date hereof, Developer and New Developer
shall cause to be dismissed or withdrawn, with prejudice, any claims of
Developer, New Developer or any of their respective affiliates that have been
filed against Mall II Buyer, Mall I LLC, Mall II LLC or any of their respective
affiliates in the Bankruptcy Court.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



4.2 Marketing and Promotions Cooperation Agreement. Concurrently with the
execution hereof, Developer, Mall I LLC and Mall II LLC shall execute and
deliver that certain Marketing and Promotions Cooperation Agreement in the form
attached hereto as Exhibit D.
4.3 Authority. Each of the Parties hereby represents that as of the date hereof
it has the power, authority and legal right to execute, deliver and perform its
obligations under this Settlement Agreement.
4.4 Counterparts. This Settlement Agreement may be executed in one or more
counterparts, which taken together shall constitute but one original. Delivery
of an executed counterpart of a signature page to this Settlement Agreement by
facsimile or electronic format shall be equally as effective as delivery of a
manually executed counterpart of this Settlement Agreement.
4.5 Binding Effect. This Settlement Agreement shall be binding on and inure to
the benefit of the Parties and their respective successors in interest and
assigns.
4.6 Ratification. As amended hereby, the Amended Agreement and REA are ratified
and confirmed in all respects.
4.7 Governing Law. This Settlement Agreement shall be governed by the laws of
Nevada (without regard to principles of conflicts of laws).
4.8 Exhibits. Exhibits attached hereto are made a part of this Settlement
Agreement.
4.9 No Admissions. The Parties acknowledge and agree that this Settlement
Agreement contains a compromise of disputed claims and that neither the making
of this Settlement Agreement nor anything contained herein shall in any way
constitute or be construed as constituting an admission by any Party of fault,
guilt, noncompliance, liability or unlawful conduct under the Amended Agreement
or the REA, or any statute, public policy, common law or rule.
4.10 Integration and Amendment. This Settlement Agreement sets forth the entire
agreement between the Parties with respect to the subject matter hereof and
fully supersedes any and all prior agreements or understandings between the
Parties hereto with respect to the subject matter hereof. Any modification or
amendment of this Settlement Agreement must be in writing, must be signed and
dated by all Parties, and must explicitly state that it is intended to be an
amendment to or modification of this Settlement Agreement.
4.11 Rule of Construction. Counsel for each of the respective Parties have
reviewed and participated in the drafting of this Settlement Agreement.
Consequently, the rule of construction that ambiguities shall be resolved
against the drafter shall not be used or applied in interpretation of this
Settlement Agreement.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



4.12 Waiver of Breach. If any Party to this Settlement Agreement waives a breach
of one of the provisions or terms of this Settlement Agreement by any other
Party, such waiver shall neither operate nor be construed as a waiver of any
subsequent similar breach of any provision or term of this Settlement Agreement.
4.13 Severability. Should any term or provision of this Settlement Agreement be
declared or determined by any court or arbitrator to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be part of this Settlement Agreement.
4.14 Headings. The headings of the various articles and sections of this
Settlement Agreement have been inserted only for convenience, and are not part
of this Settlement Agreement and shall not be deemed in any manner to modify,
explain or restrict any of the provisions of this Settlement Agreement.
4.15 Mutual Release. Each Party, for itself, its affiliates and all persons and
entities claiming by, through or under such Party or its affiliates
(collectively, the “Releasing Parties”), hereby forever releases and discharges
each other Party and their respective members, managers, officers, partners and
agents (collectively, the “Released Parties”) of and from any and all
obligations, claims, debts, demands, covenants, contracts, promises, agreements,
liabilities, costs, actions or causes of action whatsoever, arising from or with
respect to (a) any amounts due and owing by any Released Parties to the
Releasing Parties through the date hereof and (b) any known defaults or breaches
of any of the agreements referenced herein prior to the date hereof, other than,
in each case, with respect to matters addressed in this Agreement. Each Party
warrants and represents that it has not assigned or otherwise transferred any
claim or cause of action covered by this Section 4.15.
[Signatures begin on the following page.]
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be
executed as of the date and year first above set forth.

                              PHASE II MALL HOLDING, LLC    
 
                            By:   Lido Casino Resort Holding Company, LLC, its
Manager    
 
                                By:   Lido Intermediate Holding Company, LLC,
its sole member    
 
                                    By:   Venetian Casino Resort, LLC, its sole
member    
 
                       
 
              By:   /s/ Kenneth J. Kay    
 
                       
 
                  Name: Kenneth J. Kay    
 
                  Title:   Chief Financial Officer    

[Signatures continue on the following page.]
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



            VENETIAN CASINO RESORT, LLC
      By:   /s/ Kenneth J. Kay         Name:   Kenneth J. Kay        Title:  
Chief Financial Officer   

[Signatures continue on the following page.]
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



                      GGP LIMITED PARTNERSHIP    
 
                    By:   General Growth Partnership, Inc., its general partner
   
 
               
 
    By:   /s/ Michael Chimitris    
 
               
 
          Name: Michael Chimitris
Title:   Assistant Secretary    

[Signatures continue on the following page.]
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



            THE SHOPPES AT THE PALAZZO, LLC f/k/a PHASE II MALL SUBSIDIARY, LLC
      By:   /s/ Michael Chimitris         Name:   Michael Chimitris       
Title:   Assistant Secretary   

[Signatures continue on the following page.]
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



            GRAND CANAL SHOPS II, LLC
      By:   /s/ Michael Chimitris         Name:   Michael Chimitris       
Title:   Assistant Secretary   

Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIGHTING SPECIFICATIONS
See attached.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NORTH WALL SIGNAGE AND EXAMPLES
See attached.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
PRE-PETITION CLAIMS RESOLUTION
See attached.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF MARKETING AND PROMOTIONS COOPERATION AGREEMENT
See attached.
Settlement Agreement dated June 24, 2011 by and among Venetian Casino Resort,
LLC, Phase II Mall Holding, LLC, GGP Limited Partnership, Phase II Mall
Subsidiary, LLC and Grand Canal Shops II, LLC.

 

 